DETAILED ACTION
In response to the Preliminary Amendments filed on September 5, 2019, claims 1, 7-9, 14, and 15 are amended. Currently, claims 1-18 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The preliminary amendment to the specification filed on September 5, 2019 is accepted.

Claim Objections
Claim 8 is objected to because of the following informalities:  the recitation of “axial direction..” should be recited as --axial direction.--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitations of “an end surface with side embossed” and “the embossed end surface” are confusing because it is unclear what “side embossed” is requiring. Is the recitation requiring that an end surface having a side that is embossed? Or is the end surface being embossed by a specific type of embossing that is a side embossing? Moreover, it is also unclear whether the recitation is referring to the end surface with side embossed or the side of the end surface that is embossed. However, as best understood for the purpose of continuous examination, the recitations are interpreted as --an embossed end surface-- and --the embossed end surface-- since this appears to be consistent with the disclosed embossing for instant Figs. 7-10. It is noted that the instant disclosure provide support for the optical fiber having an end surface that is embossed as illustrated in Figs. 7-10, described in instant pgs. 18-20, wherein Figs. 8-10 further illustrate patterns of how a lateral side of the optical fiber can be embossed. However, if applicant intends to require a different scope from interpretation, applicant is advised to provide support for such amendments in the instant disclosure. Moreover, since these amendments are filed on September 5, 2019, the new scope would be given the priority date of September 5, 2019 and may be considered a continuation-in-part of the prior application of Application No. KR 10-2018-00595056 filed on May 24, 20218 and PCT/KR2018/013069 filed October 31, 2018 (wherein since the instant application is a 371, the instant disclosure filed on September 5, 2019 is interpreted as the English equivalent of 
Claims 2-18 are rejected for incorporating the above confusion through their respective claim dependencies.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 has been amended to require the limitation recited in claim 10, therefore, claim 10 fails to further limit the subject matter of claim 1 to which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11, 13, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US Pub. No. 2017/0050043 A1).
Claim 1. Kang discloses an optical irradiation apparatus ([0151]) comprising: 
a dual laser light source unit (light sources for fibers for 221 and 222) which simultaneously or selectively outputs multiple light sources created with different outputs (i.e., output for fibers for 221 and 222 are different, see [0161] for fiber of 221  and [0162] for fiber of 222); 
an optical fiber (222 or 2221) which is connected to the dual laser light source unit, receives the light outputted from the dual laser light source unit ([0165]; Fig. 12(b)), and emits the received light through an end surface with side embossed ([0118]; i.e., embossed for directing delivery of the optical energy); 
an inflatable balloon catheter (i.e., balloon-shaped portion of the catheter) expands constricted tissue. 
In the embodiment of [0151], Kang does not further disclose that the inflatable balloon catheter which is formed to surround the embossed end surface of the optical fiber and is shaped any one of a quadrangular shape, a circular shape, an elliptical shape, a conical shape, a tapered shape, and a stepped shape; and a transmission tube having a first channel for receiving the optical fiber, and a second channel for allowing a substance for expanding the inflatable balloon catheter to come into and out of the second channel.  
However, Kang further discloses in the illustrated embodiment of Figs. 14(a) and (b) how a balloon-type catheter is disposed over optically diffusing fiber, wherein it is clear from Figs. 14(a) and (b) that the balloon catheter is positioned to surround the embossed end surface of 
Claim 2. Kang discloses the optical irradiation apparatus of claim 1, further comprising: a light coupling unit (220) that couples the multiple light sources created with the different outputs (Fig. 11; [0160]).  	
Claim 3. Kang discloses the optical irradiation apparatus of claim 2, wherein Kang does not explicitly disclose that the multiple light sources include a low-output light source created with an output of 10 mW to 5 W and a high-output light source created with an output of 1 W to 60 W. However, Kang further discloses that the power outputted depends on the specific requirement of a treatment, location of the catheter during the treatment, the length of time the power is applied ([0270]) and that high laser power (120-W) can lead to undesirable fiber failure ([0289]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Kang with the output of optical fibers for diagnosis 221 and treatment 222 to being within the claimed range depending on the particular treatment requirement for the patient as contemplated by Kang and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 for additional details.
Claim 4. Kang discloses the optical irradiation apparatus of claim 3, wherein Kang does not explicitly disclose that the low-output light source is a light source used to recuperate tissue or inhibit a relapse of injury.  However, the limitation of “a light source used to recuperate tissue or inhibit a relapse of injury” is considered to be a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Therefore, since one of ordinary skill recognizes that Kang can be modified to output at the claimed range, 
Claim 5. Kang discloses the optical irradiation apparatus of claim 3, wherein Kang does not explicitly disclose that the high-output light source is a light source used for removal of tissue or coagulative necrosis. However, the limitation of “a light source used for removal of tissue or coagulative necrosis” is considered to be a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Therefore, since one of ordinary skill recognizes that Kang can be modified to output at the claimed range, it follows that modified Kang would also be capable of being used for removal of tissue or coagulative necrosis as required by the claim.
Claim 6. Kang discloses the optical irradiation apparatus of claim 1, wherein the entire end surface of the optical fiber is embossed so that the light is emitted through the entire embossed surface ([0118] discloses that optical fiber being embossed for directing delivery of the optical energy and [0151] discloses that an entire part of the outer circumference).  
Claim 7. Kang discloses the optical irradiation apparatus of claim 1, wherein the end surface of the optical fiber is side-embossed at predetermined intervals so that the light is emitted partially ([0118] discloses that optical fiber being embossed for directing delivery of the optical energy and [0151] discloses that side type for predetermined areas or emitted partially).  
Claim 8. Kang discloses the optical irradiation apparatus of claim 1, wherein a portion of the end surface of the optical fiber, which corresponds to a predetermined angle in an axial direction, is side-embossed so that the light is emitted at the predetermined angle in the axial direction ([0118] discloses that optical fiber being embossed for directing delivery of the optical energy and [0151] discloses that side type for predetermined areas including being at different angles).  
  Claim 9. Kang discloses the optical irradiation apparatus of claim 1, wherein a portion of the end surface of the optical fiber, which corresponds to a predetermined angle in an axial direction, is side-embossed at predetermined intervals so that the light is emitted partially at the predetermined angle in the axial direction ([0118] discloses that optical fiber being embossed for directing delivery of the optical energy and [0151] discloses that side type for predetermined areas including being at predetermined angles). 
Claim 10. Kang discloses the optical irradiation apparatus of claim 1, wherein a shape of the inflatable balloon catheter is any one of a quadrangular shape, a circular shape, an elliptical shape, a conical shape, a tapered shape, and a stepped shape (Figs. 14(a)-(b) illustrate a tapered and elliptical shape).  
Claim 11. Kang discloses the optical irradiation apparatus of claim 1, but does not further disclose that a diameter of the inflatable balloon catheter is 1 to 10 mm, and a length of the inflatable balloon catheter is 5 to 25 mm. However, Kang does further disclose that a human tissue can be sized 1 mm or less ([0170]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Kang with a diameter of the inflatable balloon catheter is 1 to 10 mm, and a length of the inflatable balloon 
Claim 13. Kang discloses the optical irradiation apparatus of claim 1, wherein a surface of the inflatable balloon catheter is coated with a medication ([0186]).  
Claim 15. Kang discloses the optical irradiation apparatus of claim 1, wherein the first channel is circular (Fig. 14(b); i.e., since optical fibers are tubular) and the second channel is semi-circular (i.e., since its shape depend on its inflation via amount of saline solution).  
Claim 17. Kang discloses the optical irradiation apparatus of claim 1, further comprising: a protective cap (i.e., glass cap) which is made of a transparent material and provided at an end of the optical fiber to protect the end of the optical fiber ([0168]).  
Claim 18. Kang discloses the optical irradiation apparatus of claim 1, wherein a surface of the inflatable balloon catheter comes into contact with constricted tissue (see Fig. 14(b)) and expands to expand the constricted tissue ([0166]; i.e., via expansion tubes 2251, 2251’), and the optical fiber is positioned in the expanded inflatable balloon catheter and emits the light in a state in which the optical fiber is not in contact with the constricted tissue (Fig. 14(b); [0167]).   

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US Pub. No. 2017/0050043 A1) in view of Fried (US Pub. No. 2002/0052621 A1).
Claim 12. Kang discloses the optical irradiation apparatus of claim 1, but is silent to the specific material of the inflatable balloon catheter is any one of polytetrafluoroethylene (PTFE), polyethylene, polyvinyl chloride, nylon 66, nylon 11, nylon 12, urethane, polypropylene, polycarbonate, ABS, Pebax, polyether ether ketone (PEEK), and polyethylene terephthalate (PET).  However, it is noted that Fried also discloses an optical irradiation apparatus comprising optical fiber positioned in a balloon catheter (Fig. 4), wherein the balloon may be made of silicone rubber or polyethylene terephthalate (PET) ([0029]). Therefore, since both Kang and Fried are drawn to optical irradiation apparatuses, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Kang with the feature of a balloon material being PET as disclosed by Fried since such material is known to be suitable for balloon catheters of optical irradiation apparatuses ([0029] of Fried).
Claim 14. Kang discloses the optical irradiation apparatus of claim 1, but does not further disclose that the transmission tube having a third channel for receiving a guide wire that ensures an entry route.  However, Fried further discloses a third channel (20) for receiving a guide wire (20) ([0038]) for housing guidewire 18 for navigating the balloon catheter toward a target site ([0028]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Kang with the feature of the transmission tube having a third channel for receiving a guide wire that ensures an entry route as taught by Fried for navigation to the treatment site ([0028] of Fried).

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US Pub. No. 2017/0050043 A1) in view of Ressemann (US Pub. No. 5,395,332).
Claim 14. Kang discloses the optical irradiation apparatus of claim 1, but does not further disclose that the transmission tube having a third channel for receiving a guide wire that ensures an entry route.  However, Ressemann discloses an optical irradiating apparatus (col. 5, line 39 and col. 15, lines 30-36) including a third channel (145) for receiving a guide wire (78) (col. 11, lines 15-19) to help advance the catheter to the treatment site (col. 5, line 62 until col. 6, line 22). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Kang with the feature of the transmission tube having a third channel for receiving a guide wire that ensures an entry route as taught by Ressemann for navigating to the treatment site (col. 5, line 62 until col. 6, line 22 of Ressemann).
Claim 16. Kang in view of Ressemann discloses the optical irradiation apparatus of claim 14, wherein Ressemann discloses lumen 145 being formed distal to the balloon (see Fig. 10).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that Kang in view of Ressemann with the lumen 145 being formed at a distal tip body of Kang distal to balloon of balloon-shaped catheter 225 which is outside of the claimed transmission tube (225 of Kang) (see Examiner’s Fig. 1).

    PNG
    media_image1.png
    487
    653
    media_image1.png
    Greyscale

Examiner’s Fig. 1
Adapted from Fig. 14(b) of Kang

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783